Case: 1:17-cv-00783-WOB-KLL Doc #: 45 Filed: 10/22/19 Page: 1 of 2 PAGEID #: 249




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 S&S HEALTHCARE STRATEGIES                         :     Case No. 1:17-cv-00783-WOB-KLL
 LTD.,                                             :
                                                   :     Judge William O. Bertelsman
                          Plaintiff,               :     Magistrate Judge Karen L. Litkovitz
                                                   :
 vs.                                               :
                                                   :     NOTICE OF DEPOSITION OF
 THREE RIVERS PROVIDER                             :     DAVE KUMP
 NETWORK, INC.,                                    :
                                                   :
                          Defendant.               :

       PLEASE TAKE NOTICE that that pursuant to Rule 30 of the Federal Rules of Civil
Procedure, Defendant Three Rivers Provider Network, Inc., by and through counsel, will take the
deposition of DAVE KUMP on Friday, November 15, 2019 beginning at 3:30 p.m. The
deposition will be conducted at Stagnaro, Saba & Patterson Co., L.P.A., 2623 Erie Avenue,
Cincinnati, Ohio 45208. The deposition will be taken before an officer authorized to administer
oaths and will be recoded stenographically.
       Defendants are taking said deposition according to the Federal Rules of Civil Procedure
and said deposition shall be used for any purpose contemplated by the Federal Rules of Civil
Procedure. Defendant reserves the right to conduct such further depositions and discovery from
Gail Schweitzer as may arise at a later date.

                                                Respectfully submitted,

                                                /s/ Simon Y. Svirnovskiy
                                                Maureen A. Bickley, Esq. (0085075)
                                                Ryan S. Lett, Esq. (0088381)
                                                Simon Y. Svirnovskiy, Esq. (0097096)
                                                Frost Brown Todd LLC
                                                3300 Great American Tower
                                                301 East Fourth Street
                                                Cincinnati, Ohio 45202
                                                Tel: (513) 651-6800
                                                Fax: (513) 651-6981
                                                mbickley@fbtlaw.com
                                                rlett@fbtlaw.com
                                                ssvirnovskiy@fbtlaw.com
Case: 1:17-cv-00783-WOB-KLL Doc #: 45 Filed: 10/22/19 Page: 2 of 2 PAGEID #: 250




                                   CERTIFICATE OF SERVICE

         I certify that on this 22nd day of October 2019 a copy of the foregoing Notice of Deposition

was served by U.S. Regular Mail, postage paid, and Electronic Mail upon the following:


Jeffrey M. Nye, Esq.
Joshua M. Smith, Esq.
Peter A. Saba, Esq.
STAGNARO SABA AND PATTERSON CO., LPA
2623 Erie Avenue
Cincinnati, OH 45208
jmn@sspfirm.com
jms@sspfirm.com
pas@sspfirm.com
Counsel for Plaintiff S&S Healthcare Strategies, Ltd.


Kevin A. Stine, Esq.
BAKER DONELSON
Monarch Plaza
3414 Peachtree Road, N.E., Suite 1500
Atlanta, GA 30326
kstine@bakerdonelson.com
Counsel for Plaintiff S&S Healthcare Strategies, Ltd.



                                                      /s/ Simon Y. Svirnovskiy



0137787.0655489 4840-3423-1466v2




                                                  2
